Napton, J.
This was an action for the alleged conversion, by defendant, of certain agricultural implements belonging to plaintiff', estimated by him to be worth $240. The verdict was for the plaintiff for $205.50. The question as to the ownership of the property was submitted to the jury under instructions, substantially correct and fair to both sides. The sixth instruction asked by defendant is the only one, the refusal of which is seriously objected to, but it was given in substance in the seventh, with a *210slight change of phraseology. The amount of the verdict for the plaintiff was, however, excessive, according to the highest estimates of the witnesses in regard to value, and the judgment must, therefore, be reversed. The judgment will be entered here for $146. Judgment reversed, and judgment entered here.
The other judges concur.